                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


JOHN DOE, et al.,

              Plaintiffs,
v.                                                      Case No. 16-13137

RICHARD SNYDER, et al.,

              Defendants.
                                               /

                       ORDER DIRECTING PARTIES TO SUBMIT
                       MEMORANDA WITH PROPOSED ORDERS

       On March 26, 2020, the court held a telephonic status conference to discuss how

this case should proceed with the entry of judgment and distribution of notices in light of

the practical limitations created by the current COVID-19 pandemic and a declaration of

a state of emergency at both the national and state levels. The parties were in

agreement that the initial deadlines outlined in the court’s February 14, 2020 opinion

and order are no longer feasible based on the currently strained administrative

resources of law enforcement, significantly hobbled in responding to the pandemic.

       Under the existing circumstances, the parties agree that the court should defer

entry of final judgment in this case and also agree that additional direction from the

court is needed. However, the parties disagree as to the precise substance of that

direction.

       Following a series of telephone organizational conferences with the court, each

side has drafted and exchanged with opposing counsel a proposed interim order

addressing how this case should proceed during the present state of emergency. As
discussed during the telephone conference of March 26, 2020, the court will direct the

parties to present their proposed orders as exhibits to concise memoranda (one

memorandum per side) in which the parties explain the basis for their position and offer

a critique of the proposed order of the opposing side. The attached proposed orders

should be clearly labeled as proposed orders. The court will review and carefully

consider these competing memoranda and will ultimately enter its own order providing

further guidance in this case. Accordingly

            IT IS ORDERED that each side FILE a memorandum on the docket, with a

proposed order as an attachment, no later than the close of business on March 30,

2020.

                                                             s/Robert H. Cleland        /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: March 27, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 27, 2020, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                   /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\16-13137.DOESII.order.directing.memos.HEK.RHC.docx




                                                                                  2
